 In the Matter of BOORUM AND PEASE COMPANYandUNITED PAPEitWORKERS LOCAL INDUSTRIAL UNION #292 AFFILIATED WITH THECOMMITTEE FOR INDUSTRIAL ORGANIZATIONCase No. R-731.-Decided May 06, 1933Blank Book, Commercial Forms, and Loose-Leaf Devices ManufacturingIndustry-Investigation of Representatives:controversy concerning representa-tion of employees:- controversy concerning appropriate unit ; majority statusdisputed by employer ; employer's refusal to grant recognition ofunion-UnitAppropriate for Collective Bargaining:production and maintenance employees,excluding clerical, supervisory, and warehouse employees ; desires of employees ;dissimilarity of wage scales and hours of employment; eligibility for member-ship in only organization amongemployees-Representatives:proof of choice:comparison of pay roll with union membership cards ; employer's request forelection,made subsequent to hearing and after stipulation as to majority repre-sentation, held without merit, in absence of evidence of, or claim of, change inmajorityrepresentation-CertificationofRepresentatives:upon proof ofmajority representation.Mr. David A. Moscovitr,for the Board.McKerclier & Link,byMr. George Link, Jr.,of New York City,for the Company.Liebman, Robbins, Pressman & Lieder,of New York City, for theUnited.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 29, 1937, United Paper Workers Local IndustrialUnion No. 292, herein called the United, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Boorum & Pease Company,' Brooklyn, NewYork, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tionalLabor Relations Act, 49 Stat. 449, herein called the Act.'From various papers filed by the Company, it appears that the Company uses thesymbol "&" in its name rather than the word "and."486 DECISIONS AND ORDERS487On December 22, 1937, the National LaborRelationsBoard, hereincalled the Board, acting pursuant to Section9 (c) ofthe Act and'Article III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an, investigation and;authorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.The Board further ordered,pursuant to Article III, Section 10 (c) (2), and Article II, Section37 (b), of the Rules and Regulations, that this proceeding be con-solidatedwith a case based upon charges against the Companyfiled by the United, alleging that the Company had committed certain.unfair labor practices within the meaning of the Act.On March 16,1938,the Board ordered that the present proceedingbe severed and',continuedas a separateproceeding.On January 3, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnited.Pursuant to a subsequent telegraphic notice sent to theCompany and to the attorney for the Company and to the attorneys.for the United, a hearing was held on March 29, 1938, at Brooklyn,,New York, before Herbert A. Lien, the Trial Examiner duly desig-nated by the Board. The Board and the Company were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During the,course of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no.prejudicial errors were committed.The rulings are hereby affirmed.After the hearing, the Company and the United filed memoranda,which have been given due consideration by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBoorum & Pease Company, a New York corporation, is engagedin the manufacture and sale of loose-leaf and blank books, commer-cial forms, and loose-leaf devices.All of its production work isconducted in a building in Brooklyn, New York, which is hereinreferred to as the plant.Approximately 3 blocks distant from the.plant, the Company maintains a warehouse in which the productsmanufactured at the plant are normally stored.The Company usespaper, cardboard, and fabricated products in its manufacturingoperations.Approximately 15 per cent of these commodities arepurchased from concerns located outside the State of New York.706791-38-vol vi[-32 488NATIONAL LABOR RELATIONS BOARDApproximately 50 per cent of the Company's finished products areshipped to destinations outside the State of New York.H. THE ORGANIZATION INVOLVEDUnited Paper Workers Local Industrial Union No. 292 is a labororganization affiliated with the Committee for Industrial Organiza-tion, admitting to its membership all production and maintenance.employees of the Company, excluding clerical, supervisory, and ware-house employees.III. THE QUESTION CONCERNING REPRESENTATIONIn October 1937, a representative of the United conferred with theattorney for the Company for the purpose of negotiating a contract:between the Company and its employees.At the conference the Com--pany questioned the United's claim to represent a majority of the em-ployees and refused to recognize it as their exclusive bargaining repre-sentative, although the Company indicated that it was willing torecognize and bargain with the United as the representative of its:members only.At subsequent conferences there also arose a differencebetween the parties as to the appropriate bargaining unit.We find that a question has arisen concerning representation of(employees of the Company.IV. THE EFFECT OF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company.described in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe United maintained that the production and maintenance em-ployees at the plant, excluding clerical and supervisory employees,constituted a unit appropriate for the purposes of collective bargain-ing.The Company contended that the unit should consist of all itsemployees, including those working in the warehouse.The parties stipulated as to a number of factors, such as wages andhours of employment, differentiating the production and maintenanceemployees from the warehouse employees. It was shown that theUnited at first attempted unsuccessfully to organize all the Company's DECISIONS AND ORDERS489employees but shorty thereafter adopted the policy of regarding thewarehouse and clerical employees as ineligible to its membership andceased all efforts to organize them.It does not appear that any labor organization other than the Unitedclaims to represent employees of the Company.By their method ofself-organization, the employees have indicated their free choice as tothe appropriate unit and no cogent reason has'been advanced forselecting a different unit.We find that the production and maintenance employees of theCompany, excluding clerical, supervisory, and warehouse employees,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESIn its petition and at the hearing, the United requested that theCompany's pay roll for the week of November 17, 1937, be used as abasis for the determination of representatives.The Company raisedno objection to this request at the hearing or in stipulations subse-quently entered into between the parties and filed with the Board.By stipulations dated April 18, 1938, and filed with the Board, theparties agreed that, on November 17, 1937, there were approximately437 employees at the plant, approximately 40 of whom were engagedin clerical work. It is clear that at most there were 397 employeeswithin the appropriate unit on that date.The parties checked theUnited's membership cards against the Company's November 16, 1937,pay roll and stipulated that 218 of the names on the cards appearedon the pay roll.No question was raised as to the genuineness of anyof the signatures of the cards.It was not until after the close of the hearing and after the stipu-lations showing the United's majority during the week of November17, 1937, had been executed by the parties and filed with the Board,that the Company, in a memorandum filed with the Board on April30, 1938, for the first time requested the Board not to certify a bar-gaining representative on the basis of the pay roll which had beenchecked, as above set forth, but to conduct an election among thoseemployees who were in its employ on March 29, 1938, the date ofthe hearing. In its memorandum the Company stated that a decreasein the amount of work had resulted in the discharge of some em-ployees but did not specify their names or the dates of their dis-charge.The Company's pay roll for the week of March 29, 1938,was not introduced into evidence so that it was not possible to checktheUnited's membership cards against it.Moreover, no evidence 490NATIONALLABOR RELATIONS BOARDwas introduced at the hearing nor was any claim made by the Com-pany in its memorandum that the United had ceased to represent amajority of the employees in the appropriate unit on March 29,1938.Under the circumstances, we will determine the bargainingrepresentative of the employees on the basis of the Company's payroll for the week of November 17, 1937.We find that the United has been designated and selected by a-majority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Boorum & Pease Company, Brooklyn, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and(7), of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding clerical, supervisory, and warehouse employees, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.United Paper Workers Local Industrial Union No. 292 is theexclusive representative of all employees in such unit for the purposesof collective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,.as amended,IT IS HEREBY CERTIFIED that United Paper Workers Local IndustrialUnion No. 292 has been designated and selected by a majority ofthe production and maintenance employees of Boorum & Pease Com-pany, Brooklyn, New York, excluding clerical, supervisory, and ware-house employees, as their representative for the purposes of collectivebargaining and that, pursuant to the provisions of Section 9 (a) ofthe Act, United Paper Workers Local Industrial Union No. 292 isthe exclusive representative of all such employees for the purposesof collective bargaining in respect 'to rates of pay, wages, hours ofemployment, and other conditions of employment.'